DETAILED ACTION

Summary
The rejections of claims 1-9 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 2, 2020 have been withdrawn.
The rejections of claims 1-9 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 2, 2020 have been withdrawn.
The rejections of claims 1-9 under 35 U.S.C. 102(a)(2) previously presented in the Office Action sent September 2, 2020 have been withdrawn.
The Amendments to the Claims filed January 7, 2021 have been entered. 
Claims 1-9 and 17-27 are currently pending while claims 17-27 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a solar array comprised of, “one or more solar cells” but later also recites, “one or more electrical connections between one or more contacts of the at least one of the one or more solar cells and the one or more corner conductors”.
The phrase “one or more solar cells” can include multiple solar cells or a single, one, solar cell. 
However, claim 1 also requires one or more electrical connections between one or more contacts of the at least one of the one or more solar cells and the one or more corner conductors. An electrical connection cannot be “between” a single solar cell and requires at least two solar cells for an electrical connection to be “between one or more contacts of the at least one of the one or more solar cells and the one or more corner conductors”.
It is unclear as to what structures of the claimed solar panel are encompassed by the phrases “one or more solar cells” and “one or more electrical connections between one or more contacts of the at least one of the one or more solar cells and the one or more corner conductors” because it is unclear as to how an electrical connection can be made “between” a single/one solar cell. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1 provided in applicant submitted IDS filed March 1, 2018) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1).
With regard to claim 1, Adelhelm discloses a solar panel, comprising:
a solar cell array comprised of one or more solar cells (see Fig. 6 depicting a solar cell array comprised of solar cells 1) and
a substrate for the solar cells (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed “substrate” as it is an underlying or supporting member for the cited solar cells; Adelhelm does not specifically depict the substrate, the cited carrier, but Steinfeldt teaches a conventional substrate design 516, Fig. 4 which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array; it would have been obvious to a person having ordinary skill in the art to have substituted the generally discussed 
at least one of the one or more solar cells has at least one cropped corner that defines a corner region (as depicted in Fig. 6 and annotated Fig. 6 below, the cited one or more solar cells have at least one cropped corner that defines a corner region);

    PNG
    media_image1.png
    741
    545
    media_image1.png
    Greyscale

Annotated Fig. 6
an area of the substrate in the corner region remains exposed when the at least one of the one or more solar cells having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6 above, an area of the substrate in the corner region, the area at the cited corner 
the area of the substrate in the corner region that remains exposed includes one or more corner conductors formed on or in the substrate before or after the at least one of the one or more solar cells is attached to the substrate (as depicted in Fig. 6 and annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes one or more corner conductors 10 formed on, or in close proximity or above, the cited substrate before or after the cited solar cells are attached to the substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array); and
one or more electrical connections between one or more contacts of the at least one of the one or more solar cells and the one or more corner connectors are made in the corner region defined by the at least one cropped corner of the at least one of the one or more solar cells, and the one or more electrical connections are made on or in the area of the substrate in the corner region that remains exposed (as depicted in Fig. 6 and annotated Fig. 6 above, one or more electrical connections between one or more contacts 9/2 of the cited solar cells 1 and the cited corner connectors 10 are made in the cited corner region defined by the cited cropped corner of the cited solar cells, and the cited one or more electrical 
With regard to claim 2, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more solar cells are attached to the substrate such that corner regions of the one or more solar cells are aligned (as depicted in annotated Fig. 6 above, the cited solar cells are attached to the cited substrate such that cited corner regions of the cited solar cells are vertically and horizontally aligned, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array).
With regard to claim 3, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more solar cells are individually attached to the substrate (as depicted in annotated Fig. 6 
With regard to claim 4, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more solar cells are attached to the substrate as cell, interconnect and cover glass (CIC) units (Adelhelm does not specifically teach a cover glass but Steinfeldt teaches a cover glass (see line 51-57, column 15) and it would have been obvious to a person having ordinary skill in the art to have combined the cited one or more solar cells of Adelhelm with a cover glass as exemplified by Steinfeldt because the combination of elements known in the prior art supports a prima facie obviousness determination, see MPEP 2143 A; the cited one or more solar cells, as modified by Steinfeldt above to include a cover glass, is cited to read on the claimed “CIC units” as they comprise a cell, interconnects, and a cover glass). 
With regard to claim 5, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the one or more corner conductors are attached to or integrated with the substrate before the one or more solar cells are attached (the product-by-process limitation “the one or more corner conductors are attached to or integrated with the substrate before the one or more solar cells are attached” is interpreted to require the structure of the corner conductors attached or integrated to the substrate; see annotated Fig. 6 above depicting the cited corner conductors 10 mechanically attached to and integrated with the cited substrate, as modified by 
With regard to claims 6 and 7, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the substrate includes conductive paths on or beneath its surface, wherein the conductive paths are electrically insulated from the one or more solar cells (as depicted in annotated Fig. 6 above, the cited substrate includes conductive paths beneath its surface, such as a thermally conductive path along the bottom/rear side of the substrate which would be beneath the top surface of the substrate supporting the solar cell array and thermally conductive paths along the vertically aligned lateral edges of the cited substrate which would also be the top surface of the substrate supporting the solar cell array, the thermally conductive paths are electrically insulated from the cited solar cells as the electrically insulating material of the substrate is intermittent the cited thermally conductive paths and the cited solar cells 1).
With regard to claim 8, independent claim 1 is obvious over Adelhelm in view of Steinfeldt under 35 U.S.C. 103 as discussed above. Adelhelm, as modified by Steinfeldt above, discloses wherein
the electrical connections between the one or more solar cells and the one or more corner conductors are made after the one or more solar cells have been attached to the substrate (the product-by-process limitation “the electrical connections between the one or more solar cells and the one or more corner annotated Fig. 6 above depicting the cited electrical connections made between the cited solar cells 1 and the cited corner conductors 10, as modified by Steinfeldt above to provide the substrate as an underlying substrate, attached to the solar cells, encompassing the entirety of the surface area of and around the solar cell array).
With regard to claim 9, Adelhelm discloses a method of fabricating a solar panel, comprising:
fabricating a solar cell array comprised of one or more solar cells (see Fig. 6 depicting a solar cell array comprised of solar cells 1) and
a substrate for the solar cells (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed “substrate” as it is an underlying or supporting member for the cited solar cells; Adelhelm does not specifically depict the substrate, the cited carrier, but Steinfeldt teaches a conventional substrate design 516, Fig. 4 which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array; it would have been obvious to a person having ordinary skill in the art to have substituted the generally discussed substrate design of Adelhelm for the specific conventional substrate design of Steinfeldt, which provides an underlying substrate encompassing the entirety of the surface area of and around the solar cell array, because the simple substitution 
at least one of the one or more solar cells has at least one cropped corner that defines a corner region (as depicted in Fig. 6 and annotated Fig. 6 below, the cited one or more solar cells have at least one cropped corner that defines a corner region);

    PNG
    media_image1.png
    741
    545
    media_image1.png
    Greyscale

Annotated Fig. 6
an area of the substrate in the corner region remains exposed when the at least one of the one or more solar cells having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6 above, an area of the substrate in the corner region, the area at the cited corner 
the area of the substrate in the corner region that remains exposed includes one or more corner conductors formed on or in the substrate before or after the at least one of the one or more solar cells is attached to the substrate (as depicted in Fig. 6 and annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes one or more corner conductors 10 formed on, or in close proximity or above, the cited substrate before or after the cited solar cells are attached to the substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array); and
one or more electrical connections between one or more contacts of the at least one of the one or more solar cells and the one or more corner connectors are made in the corner region defined by the at least one cropped corner of the at least one of the one or more solar cells, and the one or more electrical connections are made on or in the area of the substrate in the corner region that remains exposed (as depicted in Fig. 6 and annotated Fig. 6 above, one or more electrical connections between one or more contacts 9/2 of the cited solar cells 1 and the cited corner connectors 10 are made in the cited corner region defined by the cited cropped corner of the cited solar cells, and the cited one or more electrical .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mikhaylik et al. (U.S. Pub. No. 2014/0255780 A1 at [0054]).
Lee et al. (U.S. Pub. No. 2017/0098736 A1 at [0052]).
Jeong et al. (U.S. Pub. No. 2017/0374737 A1 at [0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 8, 2021